19-10971-smb         Doc 291        Filed 06/29/19 Entered 06/29/19 20:42:43                     Main Document
                                                 Pg 1 of 20


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                    )
  In re:                                                            ) Chapter 11
                                                                    )
  SIZMEK, INC., et al.,1                                            ) Case No. 19-10971 (SMB)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                                         AFFIDAVIT OF SERVICE

         I, Alexa Westmoreland, depose and say that I am employed by Stretto, the claims and
 noticing agent for the Debtors in the above-captioned cases.

         On June 17, 2019, at my direction and under my supervision, employees of Stretto caused
 the following document to be served via first-class mail on M&R Strategic Services, Inc. at 101
 Connecticut Ave NW, Ste. 700, Washington , DC 20036-4349, pursuant to USPS forwarding
 instructions:

           •   Notice of Hearing on Debtors’ First Motion for Entry of an Order (I)
               Authorizing and Approving the Assumption and Assignment of Executory
               Contracts and Unexpired Leases to Zeta Global Holdings Corp. In Connection
               with Sale of Demand Side Platform and Data Management Platform and (II)
               Granting Related Relief (Docket No. 160)

         Furthermore, on June 24, 2019, at my direction and under my supervision, employees of
 Stretto caused the following documents to be served via first-class mail on Sharethis, Inc. at 3000
 El Camino Real, Ste. 5-150, Palo Alto, CA 94306-2121, pursuant to USPS forwarding
 instructions:

           •   Certificate of No Objection Regarding Debtors’ Motion for an Order (I)
               Establishing Bar Dates for Filing Claims and (II) Approving the Form and
               Manner of Notice Thereof (Docket No. 194)

           •   Certificate of No Objection Regarding Debtors’ Motion for Order Pursuant to
               Bankruptcy Code Sections 105, 365, and 554, Bankruptcy Rules 6006 and 9014,
               and Local Bankruptcy Rule 6006-1 Authorizing and Approving Expedited
               Procedures for Rejection and Assumption of Executory Contracts and
               Unexpired Leases and Granting Related Relief (Docket No. 195)



 ____________________________
 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
   number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
   Inc. (6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus One Solutions, Inc. (8106); and
   X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11
   cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb     Doc 291     Filed 06/29/19 Entered 06/29/19 20:42:43          Main Document
                                          Pg 2 of 20


    •   Agenda for Hearing to be Held May 30, 2019 at 10:00 A.M. (Prevailing Eastern
        Time) (Docket No. 196)

         Furthermore, on June 24, 2019, at my direction and under my supervision, employees of
 Stretto caused the following documents to be served via first-class mail on the service list
 attached hereto as Exhibit A, pursuant to USPS forwarding instructions:

    •   Notice of Deadline Requiring Filing of Proofs of Claim on or Before July 17, 2019
        (attached hereto as Exhibit B)

    •   Proof of Claim Form (Official Form 410)

    •   Instructions for Proof of Claim Form

         Furthermore, on June 25, 2019, at my direction and under my supervision, employees of
 Stretto caused the following documents to be served via first-class mail on the service list
 attached hereto as Exhibit C, pursuant to USPS forwarding instructions:

    •   Notice of Deadline Requiring Filing of Proofs of Claim on or Before July 17, 2019
        (attached hereto as Exhibit B)

    •   Proof of Claim Form (Official Form 410)

    •   Instructions for Proof of Claim Form

         On June 27, 2019, at my direction and under my supervision, employees of Stretto caused
 the following documents to be served via first-class mail on Sharethis, Inc. at 3000 El Camino
 Real, Ste. 5-150, Palo Alto, CA 94306-2121, pursuant to USPS forwarding instructions:

    •   Second Notice of Rejection of Certain Executory Contracts and Unexpired Leases
        (Docket No. 205)

    •   Fourth Notice of Rejection of Certain Executory Contracts and Unexpired Leases
        (Docket No. 222)

    •   Fourth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
        to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
        362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
        Rule 4001(b) (Docket No. 239)




                     [THIS SPACE LEFT BLANK INTENTIONALLY]
19-10971-smb     Doc 291        Filed 06/29/19 Entered 06/29/19 20:42:43    Main Document
                                             Pg 3 of 20


    •   First Notice of Filing of Ordinary Course Professional Declaration and
        Questionnaire (Docket No. 241)


 Dated: June 28, 2019
                                                                Alexa Westmoreland
 State of Colorado      )
                        ) SS.
 County of Denver       )

 Subscribed and sworn before me this 28th day of June 2019 by Alexa Westmoreland.
19-10971-smb   Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43   Main Document
                                      Pg 4 of 20



                                Exhibit A
                             19-10971-smb   Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43     Main Document
                                                                   Pg 5 of 20
                                                                 Exhibit A
                                                           Served Via First-Class Mail

                              NAME                                 ADDRESS 1             ADDRESS 2           CITY        STATE       ZIP
      ADAM KLEIN                                         350 CENTRAL PARK W              APT 2E      NEW YORK            NY      10025-8842
      ADMARVEL, INC.                                     1200 PARK PL                    STE 250     SAN MATEO           CA      94403-1593
      ADVILLE USA                                        1413 W KENNETH RD               #278        GLENDALE            CA      91201-1421
      ALASKA SEAFOOD MARKETING INSTITUTE                 311 N FRANKLIN ST               STE 200     JUNEAU              AK      99801-1142
      ASANA, INC.                                        1550 BRYANT ST                  SUITE 200   SAN FRANCISCO       CA      94103-4853
      ATD PARTNERS, LLC                                  PO BOX 1313                                 AUSTIN              TX      78767-1313
      AUDIENCE X                                         13468 BEACH AVE                             MARINA DL REY       CA      90292-5624
      BAR AMERICAIN                                      1140 BROADWAY                   RM 1203     NEW YORK            NY      10001-7504
      BELCARO GROUP, INC.                                7100 E BELLEVIEW AVE            STE 108     GREENWOOD VILLAGE   CO      90111-1635
      BREAK MEDIA                                        231 MARKET PL                   #373        SAN RAMON           CA      94583-4743
      BRILLMEDIA.CO.                                     17224 STRATHERN ST                          LAKE BALBOA         CA      91406-1057
      BROOKLYN NETS                                      168 39TH ST                     UNIT 7      BROOKLYN            NY      11232-2714
      BROWN FOX KIZZIA & JOHNSON PLLC                    8111 PRESTON RD                 STE 300     DALLAS              TX      75225-6329
      BUSINESS INSIDER INC.                              1 LIBERTY PLZ                   FL 8        NEW YORK            NY      10006-1431
      COMMITTEE FOR DIGITAL ADVERTISING AND MARKETING
      ACCOUNTABILITY AKA DIGITAL ADVERTISING ALLIANCE    315 W 36TH ST                   FL 8        NEW YORK            NY      10018-6624
      COMPENSATION & BENEFIT SOLUTIONS, LLC              6430 S FIDDLERS GREEN CIR       STE 300     GREENWOOD VILLAGE   CO      80111-4999
      CRISPIN PORTER & BOGUSKY, LLC. (CP+B)              6450 GUNPARK DR                             BOULDER             CO      90301-3309
      CRITICAL MASS CHICAGO                              225 NORTH MICHIGAN AVE          STE 700     CHICAGO             IL      60601-7682
      CRITICAL MASS INC.                                 225 N MICHIGAN AVE              STE 700     CHICAGO             IL      60601-7682
      CROSS MEDIA                                        275 7TH AVE                     FL 27       NEW YORK            NY      10001-6885
      CROSSMEDIA, INC.                                   150 MEADOWLANDS PKWY            FL 1-2      SECAUCUS            NJ      07094-2304
      CULTIVATOR CONTENT LABS                            2221 E WASHINGTON ST                        PHOENIX             AZ      95034-1301
      CURVATURE (SERVER SUPPORT)                         2810 COLISEUM CENTRE DR         STE 600     CHARLOTTE           NC      28217-3255
      DIGICERT, INC.                                     2801 N THANKSGIVING WAY         STE 500     LEHI                UT      84043-5803
      DIVISION D                                         602 FAY ST                                  COLUMBIA            MO      65201-4708
      DOREMUS SMART TRADING                              437 MADISON AVE                 FL 5        NEW YORK            NY      10022-7043
      EFLEXGROUP, INC. (TASC)                            PO BOX 7631                                 MADISON             WI      53707-7631
      ELECTRONICS RECYCLING SERVICE, INC.                1664 WATSON CT                              MILPITAS            CA      95035-6822
      EVO REAL ESTATE GROUP                              1040 AVENUE OF THE AMERICAS     FL 3        NEW YORK            NY      10018-3709
      FOURSQUARE                                         50 W 23RD ST                    FL 8        NEW YORK            NY      10010-5272
      GEORGE HAYNES                                      6540 HILL VIEW AVE                          LAS VEGAS           NV      89107-1210
      INK STUDIO                                         31652 2ND AVE                               LAGUNA BEACH        CA      92651-8244
      JL FARMAKIS                                        24 EAST AVE                     #1350       NEW CANAAN          CT      06840-5529
      KASE MEDIA                                         PO BOX 2212                                 SAUSALITO           CA      94966-2212
      KEY ACQUISITION PARTNERS, LLC                      181 HARRY S TRUMAN PKWY         STE 275     ANNAPOLIS           MD      21401-7630
      LEADMD, INC.                                       15001 N 74TH ST                 STE A       SCOTTSDALE          AZ      85260-2444
      LEUNG, JOYCE (E)                                   PO BOX 591095                               SAN FRANCISCO       CA      94159-1095

In re: Sizmek Inc., et al.
Case No. 19-10971 (SMB)                                                                                                               Page 1 of 2
                             19-10971-smb   Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43      Main Document
                                                                   Pg 6 of 20
                                                                 Exhibit A
                                                           Served Via First-Class Mail

                              NAME                                  ADDRESS 1            ADDRESS 2           CITY    STATE       ZIP
      LITTLE THINGS                                      642 HARRISON ST                 FL 3        SAN FRANCISCO   CA      94107-1323
      LIVE INTENT INC. X+1                               222 BROADWAY                    FL 22       NEW YORK        NY      10038-2570
      LUMENE NORTH AMERICA LLC                           530 FASHION AVE                 UPPR 1      NEW YORK        NY      10018-4906
      MEDIA TWO INTERACTIVE                              112 S BLOUNT ST                 STE 101     RALEIGH         NC      27601-1474
      MOAT INC.                                          28 E 28TH ST                    FL 9        NEW YORK        NY      10016-7939
      MONTAGE MARKETING                                  5243 BAY ST                                 ROCKLIN         CA      95765-5510
      NATIONAL CINEMEDIA CINEMA NETWORK, LLC             6300 S SYRACUSE WAY             STE 300     CENTENNIAL      CO      80111-6723
      NATIONAL CINEMEDIA, LLC                            6300 S SYRACUSE WAY             STE 300     CENTENNIAL      CO      80111-6723
      NFUSION                                            708 COLORADO STREET                         AUSTIN          TX      78701
      NICOLAS PANTELAROS                                 3284 45TH ST                    APT 1C      ASTORIA         NY      11103-1930
      OOTEM ADVERTISING, INC                             180 CARNELIAN WAY                           SAN FRANCISCO   CA      94131-1734
      OPERA MEDIAWORKS, INC.                             901 MARINERS ISLAND BLVD        #250        SAN MATEO       CA      94404-1592
      OPTIKAL INC.                                       1680 VINE ST                    STE 905     HOLLYWOOD       CA      90028-8800
      PARAMVEER SINGH                                    252 VILLAFRANCA ST                          CORONA          CA      92879-3325
      PART FOUR LLC                                      600 WILSHIRE BLVD               STE 1700    LOS ANGELES     CA      90017-3229
      PERFORMICS MOTOROLA                                35 W WACKER DR                  FL 19       CHICAGO         IL      60601-1758
      PET360                                             19601 N 27TH AVE                            PHOENIX         AZ      85027-4008
      PROGRESSIVE FINANCIAL SERVICES                     40 WELLESLEY RD                             SWARTHMORE      PA      19081-1233
      QUANTASY                                           312 S ALAMEDA ST                #102        LOS ANGELES     CA      90013-1706
      REVSQUARE LLC                                      68 34TH ST                      UNIT 34     BROOKLYN        NY      11232-2007
      SCOOP BRANDS                                       1968 S COAST HWY                #739        LAGUNA BEACH    CA      92651-3681
      STRATEGIC SUPPORT SOLUTIONS, LLC                   9550 RIDGEHAVEN CT                          SAN DIEGO       CA      91213-5606
      TACTICAL TELESOLUTIONS, INC.                       2121 N CALIFORNIA BLVD          #260        WALNUT CREEK    CA      94596-3572
      TENT COLLECTIVE INC                                PO BOX 478                                  RIDGEWOOD       NJ      07451-0478
      THE BILLIONS CORPORATION                           PO BOX 47710                                CHICAGO         IL      60647-7212
      THE FEARLESS GROUP                                 79 MADISON AVE                  FL 8        NEW YORK        NY      10016-7810
      THE MARTIN GROUP                                   7600 LANDMARK WAY               UNIT 707    GREENWOOD VLG   CO      80111-1963
      THE WOOD AGENCY                                    7550 W INTERSTATE 10            STE 505     SAN ANTONIO     TX      78229-3068
      THEDAILYMEAL                                       4 NEW YORK PLZ                  FL 7        NEW YORK        NY      10004-2823
      THRESHER COMMUNICATION & PRODUCTIVITY, INC.        48303 FREMONT BLVD                          FREMONT         CA      94538-6580
      TSANG SEYMOUR DESIGN INC                           448 W MEADOW RD                             WILTON          CT      06897-4731
      U.S. INTERNATIONAL MEDIA                           3415 S SEPULVEDA BLVD           STE 800     LOS ANGELES     CA      90034-6033
      U.S. NEWS & WORLD REPORT, L.P.                     120 5TH AVE                     FL 7        NEW YORK        NY      10011-5637
      WEXLEY SCHOOL FOR GIRLS                            2633 EASTLAKE AVE E             STE 202     SEATTLE         WA      98102-3299
      WHITEHAT SECURITY, INC.                            1741 TECHNOLOGY DR              STE 300     SAN JOSE        CA      95110-1355
      ZEFR                                               4101 REDWOOD AVE                            LOS ANGELES     CA      90066-5603



In re: Sizmek Inc., et al.
Case No. 19-10971 (SMB)                                                                                                           Page 2 of 2
19-10971-smb   Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43   Main Document
                                      Pg 7 of 20



                                Exhibit B
19-10971-smb              Doc 291       Filed 06/29/19 Entered 06/29/19 20:42:43                     Main Document
                                                     Pg 8 of 20
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    SIZMEK INC., et al.,1                                          )      Case Nos.: 19-10971(SMB)
                                                                   )      Through 19-10978(SMB)
                                         Debtors.                  )
                                                                   )      (Jointly Administered)
                                                                   )

          NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF CLAIM ON OR
                              BEFORE JULY 17, 2019

         TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST DEBTOR ENTITIES
                     LISTED ON APPENDIX A ATTACHED HERETO:

             The United States Bankruptcy Court for the Southern District of New York has entered an

Order establishing July 17, 2019 (the “Bar Date”) as the last date for each person or entity

(including individuals, partnerships, corporations, joint ventures, trusts and governmental units) to

file a proof of claim against any of the Debtors listed on Appendix A attached to this Notice (the

“Debtors”).

             The Bar Date and the procedures set forth below for filing proofs of claim apply to all

claims against the Debtors that arose prior to March 29, 2019, the date on which the Debtors

commenced cases under chapter 11 of the United States Bankruptcy Code, except for claims listed

in Section 4 below that are specifically excluded from the Bar Date filing requirement.

Governmental units may have until September 25, 2019, the date that is one hundred eighty (180)

days after the order for relief, to file proofs of claim.

    1.        WHO MUST FILE A PROOF OF CLAIM

             You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtors or to share


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc.
         (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X
         Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11
         cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.

                                                               1
139793818_392525-00001
19-10971-smb             Doc 291
                               Filed 06/29/19 Entered 06/29/19 20:42:43 Main Document
                                              Pg 9 of 20
in distributions from the Debtors’ bankruptcy estates if you have a claim that arose prior to

March 29, 2019 (the “Filing Date”), and it is not one of the types of claim described in Section 4

below. Claims based on acts or omissions of the Debtors that occurred before the Filing Date must

be filed on or prior to the Bar Date, even if such claims are not now fixed, liquidated or certain or

did not mature or become fixed, liquidated or certain before the Filing Date.

         Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

 2.       WHAT TO FILE

         Your filed proof of claim must conform substantially to Official Form No. 410; a case-

specific proof of claim form accompanies this notice as Appendix B. Additional proof of claim

forms may be obtained at www.uscourts.gov/forms/bankruptcy-forms or

https://cases.stretto.com/sizmek

         All proof of claim forms must be signed by the claimant or, if the claimant is not an

individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as to

why the documents are not available.

         Your proof of claim form must not contain complete social security numbers or taxpayer

identification numbers (only the last four digits), a complete birth date (only the year), the name of

a minor (only the minor’s initials) or a financial account number (only the last four digits of such

                                                   2
139793818_392525-00001
19-10971-smb             Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43           Main Document
                                                Pg 10 of 20
financial account).

         Any holder of a claim against more than one Debtor must file a separate proof of claim with

respect to each such Debtor and all holders of claims must identify on their proof of claim the

specific Debtor against which their claim is asserted and the case number of that Debtor’s

bankruptcy case. A list of the names of the Debtors and their case numbers is set forth on

Appendix A attached to this Notice

 3.        WHEN AND WHERE TO FILE

         Except as provided for herein, all proofs of claim must be filed so as to be received on or

before July 17, 2019 at the following address:

 IF BY MAIL:                                            IF DELIVERED BY HAND:
 Sizmek Claims Processing                               United States Bankruptcy Court
 c/o Stretto                                            Southern District of New York
 8269 E 23rd Ave, Ste 275                               One Bowling Green, Room 614
 Denver, CO 80238                                       New York, NY 10004-1408



Or electronically through the claims agent’s website, at: https://cases.stretto.com/sizmek/fileaclaim

         Proofs of claim will be deemed filed only when received at the addresses listed above or

filed electronically on or before the Bar Date. Proofs of claim may not be delivered by facsimile,

telecopy or electronic mail transmission.


 4.        CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

         You do not need to file a proof of claim on behalf of a claim on or prior to the applicable Bar

Date if the claim falls into one of the following categories:

            (a)      Any claim that has already been asserted in a proof of claim against the Debtors
                     with the Clerk of the Bankruptcy Court for the Southern District of New York in
                     a form substantially similar to Official Bankruptcy Form No. 410 (unless you
                     wish to assert the claim against a Debtor not mentioned in the prior proof of claim,
                     in which case an additional proof of claim must be filed);
            (b)      Any claim that is listed on the Schedules filed by the Debtors, provided that (i)
                     the claim is not scheduled as “disputed,” “contingent,” or “unliquidated” and (ii)
                                                      3
139793818_392525-00001
19-10971-smb             Doc 291    Filed 06/29/19 Entered 06/29/19 20:42:43 Main Document
                                                 Pg 11 of 20
                     the claimant does not disagree with the amount, nature and priority of the claim
                     as set forth in the Schedules and (iii) the claimant does not dispute that the claim is
                     an obligation only of the specific Debtor against which the claim is listed in the
                     Schedules;
            (c)      Any claim that previously been allowed by Order of the Court
            (d)      Any claim that has been paid in full by any of the Debtors;
            (e)      Any claim for which a different deadline has previously been fixed by this Court;
            (f)      Any claim by one Debtor against another Debtor;
            (g)      Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy Code as
                     an expense of administration of the Debtor’s estates; and
            (h)      Any claim held by the Prepetition First Lien Agent.

         If you are a holder of an equity interest in the Debtors, you need not file a proof of interest

with respect to the ownership of such equity interest at this time. However, if you assert a claim

against the Debtors, including a claim relating to such equity interest or the purchase or sale of such

interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to procedures set

forth in this Notice.

         This Notice is being sent to many persons and entities that have had some relationship with

or have done business with the Debtors but may not have an unpaid claim against the Debtors. The

fact that you have received this Notice does not mean that you have a claim or that the Debtors or

the Court believe that you have a claim against the Debtors.

 5.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         If you have a claim arising out of the rejection of an executory contract or unexpired lease

as to which the order authorizing such rejection is dated on or before June 11, 2019, the date of entry

of the Bar Order, you must file a proof of claim by the Bar Date. Any person or entity that has a

claim arising from the rejection of an executory contract or unexpired lease, as to which the order is

dated after the date of entry of the Bar Order, you must file a proof of claim with respect to such

claim by the date fixed by the Court in the applicable order authorizing rejection of such contract or

lease.



                                                      4
139793818_392525-00001
19-10971-smb             Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43           Main Document
                                                Pg 12 of 20
 6.         CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
            DATE

          ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE REQUIREMENTS

OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT FAILS TO TIMELY

FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT BE TREATED AS A

CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING ON ANY PLAN

OF REORGANIZATION FILED IN THESE CASES AND PARTICIPATING IN ANY

DISTRIBUTION IN THE DEBTORS’ CASES ON ACCOUNT OF SUCH CLAIM.

 7.         THE DEBTORS’ SCHEDULES AND ACCESS THERETO

          You may be listed as the holder of a claim against one or more of the Debtors in the

Debtors’ Schedules of Assets and Liabilities and/or Schedules of Executory Contracts and

Unexpired Leases (collectively, the “Schedules”).

          If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim is

accurately listed in the Schedules.

          As set forth above, if you agree with the nature, amount and status of your claim as listed

in the Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor

specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or

“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.


          Copies of the Debtors’ Schedules are available for inspection on the Court’s Internet

Website at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to

Electronic Court Records (“PACER”) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.gov or on Debtors’ claims agent’s website

at https://cases.stretto.com/sizmek. Copies of the Schedules may also be examined between the
                                                  5
139793818_392525-00001
19-10971-smb             Doc 291
                              Filed 06/29/19 Entered 06/29/19 20:42:43 Main Document
                                           Pg 13 of 20
hours of 9:00 a.m. and 4:30 p.m., Monday through Friday at the Office of the Clerk of the

Bankruptcy Court, One Bowling Green, Room 614, New York, New York 10004-1408. Copies of

the Debtors’ Schedules may also be obtained by written request to Debtors’ counsel at the address

set forth below.


         A holder of a possible claim against the Debtors should consult an attorney regarding

any matters not covered by this notice, such as whether the holder should file a proof of claim.


                                     BY ORDER OF THE COURT

Dated: June 11, 2019                 /s/ Steven J. Reisman
New York, New York                   KATTEN MUCHIN ROSENMAN LLP
                                     Steven J. Reisman, Esq.
                                     Jerry L. Hall, Esq. (admitted pro hac vice)
                                     Cindi M. Giglio, Esq.
                                     575 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 940-8800
                                     Facsimile: (212) 940-8876
                                     Email:        sreisman@kattenlaw.com
                                                   jerry.hall@kattenlaw.com
                                                   cindi.giglio@kattenlaw.com

                                     -and-

                                     Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                     KATTEN MUCHIN ROSENMAN LLP
                                     525 W. Monroe Street
                                     Chicago, IL 60661
                                     Telephone: (312) 902-5455
                                     Email:      peter.siddiqui@kattenlaw.com

                                     Counsel to Debtors and Debtors-in-Possession




                                                 6
139793818_392525-00001
19-10971-smb             Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43   Main Document
                                                Pg 14 of 20

    APPENDIX A TO NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM



                                 Debtor                    Case Number
                     Sizmek Inc.                    19-10971
                     Point Roll, Inc.               19-10972
                     Sizmek DSP, Inc.               19-10973
                     Sizmek Technologies, Inc.      19-10974
                     Wireless Artist LLC            19-10975
                     WirelessDeveloper, Inc.        19-10976
                     X Plus One Solutions, Inc.     19-10977
                     X Plus Two Solutions, LLC      19-10978




139793818_392525-00001
19-10971-smb             Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43   Main Document
                                                Pg 15 of 20

    APPENDIX B TO NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM

                                    (Case Specific Proof of Claim Form)




139793818_392525-00001
          19-10971-smb              Doc 291                Filed 06/29/19 Entered 06/29/19 20:42:43                                      Main Document
                                                                        Pg 16 of 20
Fill in this information to identify the case:

Name of Debtor & Case Number:

□ Sizmek Inc. (19-10971)                                                                 □ Wireless Artist LLC (19-10975)
□ Point Roll, Inc.(19-10972)                                                             □ WirelessDeveloper, Inc. (19-10976)
□ Sizmek DSP, Inc. (19-10973)                                                            □ X Plus One Solutions, Inc. (19-10977)
□ Sizmek Technologies, Inc. (19-10974)                                                   □ X Plus Two Solutions, LLC (19-10978)

United States Bankruptcy Court for the Southern District of New York

Official Form 410
  Proof of Claim                                                                                                                                                        04/16

  Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
  make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
  Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
  documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
  mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
  explain in an attachment.
  A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

  Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

  Part 1:    Identify the Claim

 1. Who is the current
    creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor

 2. Has this claim been
    acquired from
                                       No
    someone else?                      Yes. From whom?


 3. Where should notices         Where should notices to the creditor be sent?                                  Where should payments to the creditor be sent? (if
    and payments to the                                                                                         different)
    creditor be sent?
    Federal Rule of              Name                                                                           Name
    Bankruptcy Procedure
    (FRBP) 2002(g)
                                 Number           Street                                                        Number          Street


                                 City                              State                   ZIP Code             City                          State                     ZIP Code

                                 Contact phone     ______________________________                               Contact phone

                                 Contact email __________________________________                               Contact email




                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):




 4. Does this claim amend              No
    one already filed?                 Yes. Claim number on court claims registry (if known)                                            Filed on
                                                                                                                                                      MM   /   DD   / YYYY



 5. Do you know if anyone              No
    else has filed a proof             Yes. Who made the earlier filing?
    of claim for this claim?




  Official Form 410                                                        Proof of Claim                                                                      page 1
         19-10971-smb              Doc 291          Filed 06/29/19 Entered 06/29/19 20:42:43                                  Main Document
                                                                 Pg 17 of 20

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?           $                                      . Does this amount include interest or other charges?
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim   
                                  No
   secured?                      
                                  Yes.     The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $
                                           Amount of the claim that is secured:          $

                                           Amount of the claim that is unsecured: $                                (The sum of the secured and unsecured
                                                                                                                   amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)               %
                                              Fixed
                                              Variable



10. Is this claim based on a     
                                  No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a   
                                  No
    right of setoff?
                                  Yes. Identify the property:




 Official Form 410                                                   Proof of Claim                                                          page 2
         19-10971-smb                Doc 291              Filed 06/29/19 Entered 06/29/19 20:42:43                                          Main Document
                                                                       Pg 18 of 20

12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:                                                                                     Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                              11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
   priority and partly
   nonpriority. For example,
   in some categories, the                   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                    $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                    $

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                   I am the creditor.
 FRBP 9011(b).                       I am the creditor’s attorney or authorized agent.
 If you file this claim              I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date
                                                           MM /    DD   /   YYYY




                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                           Middle name                             Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                          State          ZIP Code

                                  Contact phone                                                                         Email




 Official Form 410                                                           Proof of Claim                                                                  page 3
19-10971-smb   Doc 291   Filed 06/29/19 Entered 06/29/19 20:42:43   Main Document
                                      Pg 19 of 20



                                Exhibit C
                             19-10971-smb   Doc 291    Filed 06/29/19 Entered 06/29/19 20:42:43      Main Document
                                                                    Pg 20 of 20
                                                                  Exhibit C
                                                            Served Via First-Class Mail
                                    NAME                     ADDRESS 1          ADDRESS 2        CITY       STATE       ZIP
                       ANAPLAN INC.                    50 HAWTHORNE ST                      SAN FRANCISCO   CA      94105-3902
                       CANARY LLC                      2700 CAMINO RAMON       # 110        SAN RAMON       CA      94583-5004
                       CONNATIX NATIVE EXCHANGE INC.   666 BROADWAY            FL 10        NEW YORK        NY      10012-2342
                       HOLWICK CONSTRUCTORS, INC.      200 N WESTLAKE BLVD     STE 102      WESTLAKE VLG    CA      91362-3769




In re: Sizmek Inc., et al.
Case No. 19-10971 (SMB)                                                                                                          Page 1 of 1
